UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6806


LARRY G. HARVIN,

                Petitioner - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:13-cv-03515-RBH)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry G. Harvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry G. Harvin seeks to appeal the district court’s

orders adopting the recommendation of the magistrate judge to

dismiss    Harvin’s          28   U.S.C.     §    2254     (2012)    petition         as    an

unauthorized, successive petition, and denying Harvin’s Fed. R.

Civ. P. 59(e) motion to alter or amend that judgment.                                      The

orders are       not     appealable     unless      a    circuit    justice      or    judge

issues      a      certificate          of       appealability.             28        U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent       “a    substantial         showing    of     the    denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,       537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Harvin has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

                                             2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3